Citation Nr: 0419657	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel
INTRODUCTION

The veteran had active service from June 1966 to May 1968.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

The Board of Veterans' Appeals (Board) notes that, while 
service medical records do not refer to a low back and/or hip 
injury in April 1967 as claimed by the veteran, there is a 
note of treatment for back complaints in October 1966.  In 
addition, the record demonstrates relevant post-service 
symptoms beginning in October 1980, current diagnoses of 
various back disorders, and the opinion of a chiropractor, 
Randy J. Shallow, D.C., who noted the veteran's reported 
history of in-service back and hip injury although did not 
offer an opinion that specifically relates a specific low 
back disorder to that injury.  Based on indications that 
there may be additional evidence relevant to the veteran's 
claims which has not been obtained, the Board finds that the 
claims are entitled to further development under the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA).

In this regard, the Board finds that the development should 
first include a letter to the veteran requesting that he make 
an additional effort to provide the name of the original 
chiropractor who first examined him in 1971, several years 
after his discharge in 1968.  At the veteran's hearing before 
the Board in February 2004, the veteran was able to remember 
that this chiropractor's office had been located on Monroe 
Street in Toledo, Ohio, but could not remember his name 
(transcript (T.) at p. 6).  He subsequently went to 
Chiropractor Mike Campbell for several years beginning in 
1979 (T. at p. 11), and he should also be requested to 
furnish the address of this chiropractor's office.  The 
veteran's June 2001 report of accidental injury also mentions 
treatment from Drs. Keer, Diapallo, Swoop, Baden, Zimmerman, 
Engal, and Shallow and, while the record contains records 
from Drs. Baden, Zimmerman, Engel, and Shallow, it does not 
contain records or addresses for Drs. Keer, Diapallo, or 
Swoop.  Therefore, the veteran should also be requested to 
furnish addresses for these providers.  Once all of the above 
information has been provided, an effort should be made to 
obtain all of the veteran's treatment records from these 
providers.

The Board further notes that records from chiropractors, Drs. 
Baden and Engel, were received by the Board in April 2004 
that were not previously of record, initially reviewed by the 
RO, or accompanied by an appropriate waiver, and that it is 
therefore necessary that the Board forego its review of this 
matter pending the RO's initial review of this evidence.  

The Board also notes that the veteran has testified that he 
has received relevant treatment over the past three or four 
years from VA, and the record does not contain any treatment 
records from the VA dated after August 1997.  Thus, the Board 
finds that remand is also necessary so that steps can be 
taken to obtain the veteran's VA treatment records from the 
VA Medical Center located on Glendale Avenue in Toledo, Ohio.  

Finally, there is evidence that the veteran made a claim for 
Social Security Administration (SSA) disability benefits that 
was granted by a notice dated in January 2001, and with the 
exception of the award notice, the record does not contain 
any of the documents and records relating to the claim.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  A letter should first be directed to 
the veteran requesting that he make an 
additional effort to provide the name of 
the chiropractor who first examined the 
veteran in 1971, several years after his 
discharge in 1968, whose office was 
located on Monroe Street in Toledo, Ohio.  
The veteran should also be requested to 
provide the addresses for Chiropractors 
Campbell, Keer, Diapallo, and Swoop, and 
once such information has been provided, 
an effort should be made to obtain all of 
the veteran's records from these 
chiropractors.

3.  Steps should be taken to obtain the 
veteran's treatment records from the VA 
Medical Center located in Toledo, Ohio, 
dated after August 1997.

4.  Steps should be taken to obtain the 
veteran's SSA disability claim file, 
including any medical records relied upon 
concerning the claim.

5.  Following the efforts to obtain the 
records identified above, and regardless 
of whether additional records are 
actually received, the veteran should be 
scheduled for an appropriate VA 
examination to determine the etiology of 
any current disorders of the low back and 
right hip.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should be requested to state 
whether it is at least as likely as not 
that any current low back and/or hip 
disorders are related to the veteran's 
period of active service, or in the case 
of arthritis or organic disease of the 
nervous system, a period of one year 
following active service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

6.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


